Citation Nr: 1428703	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2013 the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  The evidence shows that conductive hearing loss was incurred in service.

2.  The evidence shows that tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral conductive hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilateral hearing loss 

The Veteran contends that his bilateral hearing loss began in service and has continued to the present.  

The Veteran has been diagnosed with current bilateral hearing loss disability for VA disability adjudication purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Private treatment records and the VA examination provide three audiograms dated in December 1993, March 2010, and July 2010, all of which show auditory thresholds that meet the criteria for hearing loss for VA purposes bilaterally.  The VA examiner and 2010 private audiologist both diagnosed bilateral mixed (conductive and sensorineural) hearing loss.  The VA examiner noted that conductive hearing loss existed from 250 Hz to 3000 Hz, and the corresponding March 2010 audiogram shows auditory thresholds at those frequencies sufficient to meet the criteria for hearing loss.  Thus, the Board finds that the Veteran has a current bilateral conductive hearing loss disability for VA adjudication purposes.  

The remaining inquiry is whether the Veteran's hearing loss is related to his service.  

The Veteran's service treatment records (STRs) include a June 1979 separation examination with the note: "conductive hearing loss service connected."  The examination report also states, "bone conduction tested at 250 and 500 Hz A.D. loss is conductive not sensorineural."  The audiogram performed in connection with the separation examination does not show auditory thresholds that meet the criteria for hearing loss for VA purposes.  However, VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159.

Private treatment records dated from December 1983 to October 1986 show that the Veteran continued to suffer from conductive hearing loss (though not to compensable levels) due to otosclerosis.  In December 1985 he underwent a stapedectomy of the left ear.  An October 1986 audiogram shows that hearing improved somewhat thereafter.  However, by December 1993, a private audiogram shows auditory thresholds that meet the criteria for bilateral hearing loss for VA purposes.

A private physician opined in July 2010 that the Veteran's hearing loss was at least as likely as not related to service, but provides no rationale for this conclusion.  The March 2010 VA examiner opined that it was less likely than not related to service because his audiograms were "normal" at separation.  The VA examiner's opinion fails to explain why the conductive hearing loss due to otosclerosis that was present in service and shown for years after service could not be related to his present conductive hearing loss.  For these reasons, the Board finds neither of these opinions to be probative.

The medical evidence shows that the Veteran had conductive hearing loss in service, continued to have it after service, and is currently diagnosed with conductive hearing loss at compensable levels.  Resolving all reasonable doubt in favor of the Veteran, the preponderance of the evidence establishes that the Veteran's bilateral conductive hearing loss was incurred coincident with service and service connection is warranted.  38 C.F.R. § 3.303(a).  As service connection is being granted on a direct basis, consideration of other theories of entitlement is moot.

B.  Tinnitus

The Veteran contends that his tinnitus began in service as a result of exposure to excessive noise, and has continued to the present.  

The Board finds that the Veteran was exposed to excessive noise in service.  The Veteran has consistently, competently, and credibly reported that his duties as a medic placed him for two to two-and-a-half years in close proximity to loud noise from generators, compressors, and other machinery.  There is no conflicting evidence of record.

The Veteran has a current diagnosis of tinnitus.  The March 2010 VA examiner stated that the Veteran "denied true tinnitus" but reported a "very strong pulsation" in his ears for the past 10 years or so.  At his hearing, the Veteran testified that he had difficulty understanding the questions put to him by the examiner and did not intend to deny ringing in the ears.  In July 2010 the Veteran reported to a private physician a constant, occasionally pulsatile, ringing in both ears.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370 (2002).

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

At his hearing, the Veteran testified that he began experiencing ringing in his ears in service.  Private treatment records dated from October 1985 to December 1985 show a diagnosis of pulsatile tinnitus and a history of buzzing tinnitus for about two years.  Following the stapedectomy, in April 1986 the private treatment record showed "no more tinnitus."  The Veteran testified that, like his hearing loss, the symptoms of tinnitus did improve after the surgery but the improvement was temporary.  The tinnitus returned and has continued to the present day.  The Veteran is competent to reports his recurring symptoms.  Layno.  His descriptions of ringing, buzzing, and pulsating noise in his ears, as well as brief improvement in those symptoms following surgery with eventual relapse, are consistent with the medical evidence of record.  The fact that buzzing began around 1983 does not preclude the Veteran from having experienced ringing since service.  There is no conflicting evidence of record.  Thus in its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  Caluza.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his tinnitus symptoms began during his military service and have continued to the present time (notwithstanding the brief period of improvement following the 1985 stapedectomy).

The VA examiner opined that the Veteran's tinnitus was not related to service.  However, the examiner failed to address the Veteran's lay evidence and did not diagnose current tinnitus, which is contrary to the Boards' findings.  The negative medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service, and their recurrence thereafter.  The examiner provided no reason for rejecting the Veteran's lay history.  The July 2010 private medical opinion finds that the Veteran's tinnitus is at least as likely as not a result of his service.  However, the opinion provides no rationale for this conclusion.  Based on the foregoing, the Board finds neither of these opinions to be probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  In this case, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay testimony describes ringing in the ears in service that supports the later diagnoses by private physicians.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


ORDER

Service connection for bilateral conductive hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


